DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 31, 2019 and December 14, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 101
The examiner notes that in view of [0084] of the instant specification, specifically the definition provided by applicant for term “computer-readable storage medium”, claims 15-20 are being interpreted to be directed to statutory subject matter and thus are not given a rejection under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


	The limitations of “calculating…scores…between web pages”, “clustering…web pages…based on… scores”, “ranking the clusters …based on a relevancy algorithm”, and “identifying a cluster … as a… web page to revist” as drafted, are processes that, under their broadest reasonable interpretations cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors, and one or more memory devices that store executable computer program logic for execution by the one or more processors, the executable computer program logic comprising:” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “execution by the one or more processors” language, to “calculate”, “cluster”, “rank” or “identify” in the context of this claim could encompass a user manually generating data regarding web pages and their related groups, scores, and ranks. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application. The processor and storage recited in the claims are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, these limitations do not provide any improvement in the functioning of a computer or an improvement to any other technology or technical field. Accordingly, 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. The claims thus are not patent eligible.

With regard to the dependent claims,
	The dependent claims all further add additional mental steps or merely elaborate on mental steps from the independent claims. With the exception of the below, no additional elements are presented and thus the dependent claims are not patent eligible.
	Claims 4, 11 and 18 further introduces the concept of graphs and edges pertaining to websites and clusters. However, this does not itself bring the abstract idea toward a practical application, as the concept does not constitute an improvement to the functioning of a computer but rather of the organization of the data used by the computer being generally altered and/or improved. Further, the inclusion of graphs and edges for correlation between nodes would have been well-understood, routine and conventional to one of ordinary skill in the art due to the prevalence and availability of patent documents such as US Pre-Grant Publication 2008/0010292 to Poola (cited 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2012/0271805 to Holenstein in view of US Pre-Grant Publication 2018/0139296 to Yeh.

With regard to independent claim 1,
	Holenstein teaches a computing device, comprising: 
	one or more processors; and 
	one or more memory devices that store executable computer program logic for execution by the one or more processors, the executable computer program logic (Holenstein: ¶0029 reads in part, “…Computing device 100 includes one or more processors that read data from various entities such as memory 112 or I/O components 120. Presentation component(s) 116 present data indications to a user or other device. Exemplary presentation components include a display device, speaker, printing component, vibrating component, etc.” See also ¶0026 which reads in part, “…The invention may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine,…”) comprising: 
		a correlation score determiner configured to calculate correlation scores that indicate correlations between web pages indicated in a browsing history of a user, the correlation score determiner configured to calculate the correlation scores based on web navigational activities determined from the browsing history (Holenstein: abstract reads, “Computer-readable media, computer systems, and computing methods are provided for recommending websites that are relevant to a current website to which a user has navigated. A search engine is used to track a set of websites the user has visited immediately prior to the current website, while predictive model(s) are used to generate a sequence of websites that include the current website and the tracked websites. The sequence is compared against strings of websites within a browser-history log to identify matching strings, where the matching strings include the sequence and a respective candidate website. A probability of relevance is computed from a frequency that each of the matching strings has been visited within a predefined time frame. The probability of relevance for each of the matching strings is ranked against one another to distill the highest-ranked matching strings, which are parsed to extract and present the candidate websites included therein.“ Examiner notes that probability of relevance is “correlation score” and that the “determiner” is afforded such broadest reasonable interpretation to be implemented through hardware, software, or a combination thereof.); 
		a cluster relevancy evaluator configured to rank the clusters for relevancy to the user based on a relevancy algorithm, the relevancy algorithm configured to determine a plurality of likelihoods (Holenstein: ¶0020 reads in part, “…The process may further involve associating probabilities with the indentified strings of websites, respectively. Typically, the probabilities are derived based on the occurrences of the indentified strings of websites, respectively. The conditioning component may be implemented, in embodiments, for conditioning the probabilities using one or more criteria (e.g., browsing behavior drawn from a profile of the user, a time of day that the user-initiated selection is detected, and/or user preferences drawn from a profile of the user). The ranking component may be implemented for, in embodiments, using the conditioned probabilities of the identified strings of websites to distill one or more of the candidate websites that are highest ranked. Further, the ranking component may store the highest-ranked websites as the recommended website(s) for purposes of future delivery to the user.” Examiner notes the plurality of probabilities, i.e. “likelihood” upon which the ranking may ultimately be conditioned.), and 
		a cluster selector configured to 
			identify a cluster of the clusters having a greatest ranking (Holenstein: ¶0051 reads in relevant part, “In operation, a threshold may be applied to clustering, where the threshold is typically some small integer (e.g., 5). For example, or each domain in which there are more than the threshold number of distinct URLs, the URLs are clustered into a group and the most frequently visited URL within the group is selected to be the representative.” See also ¶0054 which reads, “Returning to FIG. 4, as depicted at operation 430, the predictive model(s) 201 may identify candidate websites within the strings of websites that are highest ranked. Generally, the strings of websites accessed by the predictive model(s) included one of a multitude of predefined, candidate websites. These candidate websites may be stored within a listing maintained and updated at the data store 230. Advantageously, the candidate websites limit the number of possible combinations of URLs that the predictive model(s) consider when computing the suggested websites 280, thus, saving substantial processing resources. In embodiments, each of the strings of websites includes a different candidate website extracted from the list, as well as the sequence of websites. In this way, upon comparing the sequence of websites with the strings of websites, the strings of websites matching the sequence of websites may be inspected to identify the candidate websites 403 incorporated therein.” Examiner notes that “selector” is afforded such broadest reasonable interpretation to be implemented through hardware, software, or a combination of thereof.), and 
			provide, to the user, an indication of a web page of the identified cluster as a suggested web page to revisit. (Holenstein: ¶0004 reads in part, “…The probability of relevance for each of the matching strings is ranked against one another to distill the highest-ranked matching strings. These highest-ranked matching strings may be parsed to extract the candidate websites included therein. The extracted candidate websites (associated within the highest-ranked matching strings) are then displayed to the user in any manner known in the pertinent field of technology.” See above citations directed to clusters, identification, as well as ranking websites.)
	Holenstein does not fully and explicitly teach a cluster generator configured to cluster the web pages into a plurality of clusters based on the correlation scores; 
	each likelihood of the likelihoods being a likelihood of the user accessing a corresponding web page of the web pages.
	Yeh teaches a cluster generator configured to cluster web pages into a plurality of clusters based on correlation scores (Yeh: ¶0015 reads in part, “…In step 110, the website browsing data of each user, such as a web browsing history (cs_uid), a click stream or web browsing logs, is acquired. The website browsing data of a user includes a user ID, a time series, an inter-browsing log, and so on. In step 120, a history processing time period is decided in accordance with a usage circumstance. In an example, a longer time period, e.g. one year, is decided for the observation of a general direction or a market trend; and in another example, a shorter time period, e.g. one week or one month, is decided for the observation of a short-term situation. In step 130, a number of groups of website records frequently appearing together, i.e. a number of website groups, are chosen from all of the web site browsing data by a clustering algorithm. Frequently appearing is based on a threshold defined by the clustering algorithm. In step 140, the representative category of each website is acquired, and then the web category with a relatively-high percentage is selected according to the percentage of each web category in the record of each web site group and is set as a tag of the web site group. In step 150, the similarity between each website group in step 140 and the web browsing logs of each user is calculated, and these users are sorted into the website groups….”); 
		a relevancy algorithm configured to determine a plurality of likelihoods, each likelihood of the likelihoods being a likelihood of the user accessing a corresponding web page of the web pages. (Yeh: ¶0058 reads in part, “…For example, a web browsing history for job search may include one or more popular job search websites, such as 104, 518, 1111, yes123 and so on, as shown in FIG. 4.”  Examiner notes that a website that is considered “popular” in a given category has a greater likelihood of being accessed by a user engaging in that category of activity (e.g. job search). See discussion of algorithms directed to user browsing mode determinations, at ¶0012, to “serv[e] as a reference of product recommendation and digital advertising, through which the success rate of product recommendation and digital advertising may be enhanced.” Examiner further notes that “success rate” denotes likelihood of user access in the future. See also ¶0030, which reads, “These frequent itemsets can be used to define the browsing preference attributes of a group of users, and a similarity illustrates how the browsing logs of a respective user are similar to the frequent itemsets. When the similarity is sufficiently high, e.g. larger than a threshold, the same tag will be assigned to the user and the frequent itemsets and will be set as the browsing preference attribute of the user in an embodiment of the disclosure.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the correlation clustering scores for future access likelihood determinations of Yeh into the history-based website clustering and listing system of Holenstein by programming the instructions of Holenstein (Holenstein: ¶0026) to determine correlation clustering scores for future access likelihood determinations, as taught by Yeh. Both systems are directed to clustering websites (Holenstein: ¶¶0049-0053; Yeh: ¶0012), in view of users’ online activity (Holenstein: abstract; Yeh: abstract, ¶0015). An advantage obtained through determine correlation clustering scores for future access likelihood determinations would have been advantageous to implement in the history-based website clustering and listing system of Holenstein. In particular, the motivation to combine the Holenstein and Yeh references would have been to combine models to more effectively target a user’s intended website. (Holenstein: ¶0006; Yeh: ¶0012)

With regard to dependent claim 2, which depends upon independent claim 1,
	Holenstein and Yeh teach the computing device of claim 1, wherein the correlation score determiner is configured to collect the web navigational activities while the user browses the Internet using a browser of the computing device, the web navigational activities including at least one of: 
	an amount of time the user spends at a web page Examiner further notes the alternative limitation being recited herein.
	a navigational trait of how a web page is visited (Holenstein: ¶0062 reads in part, “…As illustrated, the user has navigated (e.g., via selecting a link on a previously visited website) to the website having the URL "moon.com" 605. This currently viewed website includes content 625 that is bounded on one side by a toolbar 620. A user-directed action on the toolbar 620 may trigger the presentation of the display area 610 that lists a selection of the suggested websites 615….” Examiner notes that the navigation and action are “collected” in that a selection listing is displayed in response. Examiner further notes the alternative limitation being recited herein. See also above citations directed to browsing information as well as navigational activities and their associated time(s).); or 
	at least one of temporal information or navigational information that associate a first web page with a second web page of the web pages. ((Holenstein: ¶0058 reads in part, “…the prediction made by the N-gram predictive model 201 is based on an order of URLs that the user has visited based on a time of visitation….Upon comparing the resultant probabilities 310 against one another, those candidate websites with the highest probabilities (e.g., reference numerals 311-313) are aggregated and, potentially, presented to the user as the suggested websites.”.  See also Holenstein, ¶0020, which reads in part, “…Typically, the probabilities are derived based on the occurrences of the indentified strings of websites, respectively. The conditioning component may be implemented, in embodiments, for conditioning the probabilities using one or more criteria (e.g., browsing behavior drawn from a profile of the user, a time of day that the user-initiated selection is detected, and/or user preferences drawn from a profile of the user). The ranking component may be implemented for, in embodiments, using the conditioned probabilities of the identified strings of websites to distill one or more of the candidate websites that are highest ranked….” Examiner notes the alternative limitation being recited herein.)

With regard to dependent claim 3, which depends upon independent claim 1,
	Holenstein and Yeh teach the computing device of claim 1, wherein the correlation score determiner is configured to collect the web navigational activities from a plurality of computing devices used by the user.  (Holenstein: ¶0026 discussing, for example, that the invention can be used in a variety of system configurations, including “handheld devices” and can be “practiced in distributed computed environments” ¶0058 reads in part, “…the prediction made by the N-gram predictive model 201 is based on an order of URLs that the user has visited based on a time of visitation….Upon comparing the resultant probabilities 310 against one another, those candidate websites with the highest probabilities (e.g., reference numerals 311-313) are aggregated and, potentially, presented to the user as the suggested websites.”. See also ¶0062, which reads in part, “…As illustrated, the user has navigated (e.g., via selecting a link on a previously visited website) to the website having the URL "moon.com" 605. This currently viewed website includes content 625 that is bounded on one side by a toolbar 620. A user-directed action on the toolbar 620 may trigger the presentation of the display area 610 that lists a selection of the suggested websites 615….”)

With regard to dependent claim 5, which depends upon independent claim 1,
	Holenstein and Yeh teach the computing device of claim 1, wherein the cluster relevancy evaluator is configured to filter the clusters based on a context of usage of the computing device by the user. (Yeh: ¶0012 reads, “The disclosure provides a method of producing browsing attributes of a user, which mainly intends to find out websites clustered (i.e. website clustering) on the basis of data of inter-site browsing of the user, then define a tag for each website group according to the percentage of each website category, and subsequently calculate the similarity of the tag of each web site group by the recent web site browsing data of the respective user, in order to decide the browsing preference attribute (tag) of this respective user. Moreover, the present browsing mode attribute of the user is classified as a sojourner type, a resident type, an inter-wanderer type or an intra-wanderer type according to a ratio between the purity of the inter-site category and the purity of inter-site primary website of the user, and serves as a reference of product recommendation and digital advertising, through which the success rate of product recommendation and digital advertising may be enhanced.” Examiner notes that the browsing preference attribute is the “context of usage”.)

With regard to dependent claim 6, which depends upon independent claim 1,
	Holenstein and Yeh teach the computing device of claim 1, wherein: 
	the cluster relevancy evaluator is further configured to calculate a relevancy score for each of the clusters based on the determined likelihoods. (Holenstein: ¶0020 reads in part, “…The process may further involve associating probabilities with the indentified strings of websites, respectively. Typically, the probabilities are derived based on the occurrences of the indentified strings of websites, respectively. The conditioning component may be implemented, in embodiments, for conditioning the probabilities using one or more criteria (e.g., browsing behavior drawn from a profile of the user, a time of day that the user-initiated selection is detected, and/or user preferences drawn from a profile of the user). The ranking component may be implemented for, in embodiments, using the conditioned probabilities of the identified strings of websites to distill one or more of the candidate websites that are highest ranked. Further, the ranking component may store the highest-ranked websites as the recommended website(s) for purposes of future delivery to the user.” See also Yeh: ¶0015, which reads in part, “…In step 110, the website browsing data of each user, such as a web browsing history (cs_uid), a click stream or web browsing logs, is acquired. The website browsing data of a user includes a user ID, a time series, an inter-browsing log, and so on. In step 120, a history processing time period is decided in accordance with a usage circumstance. In an example, a longer time period, e.g. one year, is decided for the observation of a general direction or a market trend; and in another example, a shorter time period, e.g. one week or one month, is decided for the observation of a short-term situation. In step 130, a number of groups of website records frequently appearing together, i.e. a number of website groups, are chosen from all of the web site browsing data by a clustering algorithm. Frequently appearing is based on a threshold defined by the clustering algorithm. In step 140, the representative category of each website is acquired, and then the web category with a relatively-high percentage is selected according to the percentage of each web category in the record of each web site group and is set as a tag of the web site group. In step 150, the similarity between each website group in step 140 and the web browsing logs of each user is calculated, and these users are sorted into the website groups….” Examiner notes that the statement of motivation to combine set forth in support of the grounds of rejection of claim 1 is likewise applicable to the combination claimed in claim 6.)

With regard to dependent claim 7, which depends upon independent claim 1,
	Holenstein and Yeh teach the computing device of claim 1, wherein the cluster selector is configured to provide, to the user the ranked clusters arranged according to the ranking, and to enable the user to select a web page of the ranked clusters to revisit. (Holenstein: ¶0037 reads in part, “…the input device is provided to receive input(s) affecting, among other things, a presentation of the search results in a browser window 225 surfaced at a UI display area 220. Illustrative devices include a mouse, joystick, key pad, microphone, I/O components 120 of FIG. 1, or any other component capable of receiving a user input and communicating an indication of that input to the client device 210. By way of example only, the input device facilitates entry of a query (e.g., navigation event to a current website 285) and controls the location of a selection tool (e.g., mouse pointer) hovering over the search results that are responsive to the query.” See also ¶0019, which reads in part, “…Typically, the search engine is configured for navigating the user to a current website. This navigation may be triggered upon detecting a user-initiated selection of a link within a search-results page, or any other appropriate action the user carries out when interfacing with a web browser.”)



	Claims 15-17 and 19-20 are similar in scope to claims 1-3 and 5-6 and are rejected under a similar rationale.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holenstein in view of Yeh, in further view of US Pre-Grant Publication 2008/0010292 to Poola.

With regard to dependent claim 4, which depends upon independent claim 1,
	Holenstein and Yeh teach the computing device of claim 1.
	Holenstein and Yeh do not fully and explicitly teach wherein the cluster generator is configured to: 
	generate a web activity graph indicating the web pages as nodes and the correlation scores as edges between corresponding web page pairs; and 	organize the web pages into the clusters based on the nodes and edges of the web activity graph.  
	Poola teaches a device wherein a cluster generator is configured to: 
	generate a web activity graph indicating web pages as nodes and correlation scores as edges between corresponding web page pairs (Poola: ¶0080 reads, “The following steps outline the procedure to construct an ANN graph for each page in the sample: [0081] (1) Determine radius R defined above, by calculating d.sub.0; [0082] (2) Determine all the nearest neighbors within the radius R where the presence of an edge with a corresponding edge weight represents the closeness of the target page from the current page under consideration. According to one embodiment, the Euclidean distance between features (e.g., tag probabilities and tag sequence) of two pages is used as the edge weight between the two pages.”); and
 	organize the web pages into clusters based on the nodes and edges of the web activity graph. (Poola: ¶0072 reads in part, “CLiP traverses a cluster tree in a Depth First Search (DFS) manner and merges clusters based on "cluster support" which is described in greater detail herein. DFS is any search algorithm for searching a tree structure or graph, which considers outgoing edges of a node before considering any neighbors of the node. Stated otherwise, a DFS algorithm systematically traverses branches completely before moving to another branch, rather than moving from one branch to another branch before the first branch is completely traversed….” See abstract discussion of the reference being directed to webpage clustering. See also above citations directed to graphs and edges.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the web page and correlation graph and edges of Poola into the history-based website clustering and listing system of Holenstein by programming the instructions of Holenstein (Holenstein: ¶0026) to represent visited web pages as nodes and correlations between pages as edges, as taught by Poola. Both systems are directed to clustering websites (Holenstein: ¶¶0049-0053; Poola: abstract), for response to users’ search criteria (Holenstein: ¶0020; Poola: ¶0066). An advantage obtained through represent visited web pages as nodes and 

	Claims 11 and 18 are each similar in scope to claim 4 and are each rejected under a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2013/0138655 to Yan for clustering web pages
	-US Pre-Grant Publication 2018/0031931 to Linda for clustering web items for user searches
	-US Pre-Grant Publication 2009/0216708 to Madaan for clustering web pages
	-US Pre-Grant Publication 2006/0271533 to Sakurai for temporal clustering
	-US Pre-Grant Publication 2011/0173197 to Mehta for use of similarity graphs in web page clustering
	-US Pre-Grant Publication 2017/0242898 to Su for clustering based on browsing history


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145